Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Priority
This application filed 07/02/2021, claims priority to provisional 63/141,271 filed 01/25/2021, provisional 63/123,069 filed 12/09/2020, provisional 63/110,151 filed 11/05/2020,  provisional 63/090,913 filed 10/13/2020, provisional 63/059,584 filed 07/31/2020 and provisional 63/047,672 filed 07/02/2020.
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 6, 2022 has been entered.  
Claims 1,4, 6-8, 10-11, and 13-20 are pending in the instant application. Claims 1, 14-15, and 17 are being examined herewith.
Response to Arguments
Applicant’s arguments over the 35 U.S.C. 103 (a) rejection of claims 1, 14-15, and 17 over Strobel et al. (WO2015003082) is not persuasive.   The rejection is herewith maintained.
Applicant argues the in view of the synergistic results disclosed in the application regarding the combinations of isoamyl hexanoates with propanoic acid and/or isobutyric acid, there was no general motivation for one of skill in the art to use citric acid — or any of the other acids presently claimed — in combination with isoamyl hexanoates for treating infections. 
The Examiner points out that the combination of the components is obvious over the teaching of the prior art. The motivation to include the citric acid is because the Strobel reference  describes the use of  citric acid at a weight range of about 0.01% to 0.20%” (p. 34 para 2) in its antimicrobial formulation.  
Applicant states : Second, the amount of citric acid disclosed in Strobel for potential use as a chelating anti-degradation agent is not nearly sufficient to provide the necessary amount of acid in the claimed compositions for treating infections. Third, Strobel does not teach or suggest use of the claimed composition in the specific proportion required by claim 15.
The Examiner reminds Applicant that the independent claim does not have a range or ratio amount of the acids, as argued. Applicant’s specification only describes and exemplifies the specific amounts of propionic acid, which is taught in the prior art.  The ratio/amounts of citric acid are not in the specification.  The Examiner’s contention is that the “effective amounts” of the citric acid is not found in the specification. Furthermore, the concentration of supplement in the feed formulation of claim 15, is not unexpected.  Specifically, Strobel teaches in an example treatment levels of 0.5% of the formulation for 1hr completely removed the bacterial contamination. page 89 The concentration of about 0.125 to about 0.375% claimed is rendered obvious.
Applicant argues the ODP rejection do not render obvious the claims for the reasons described in Strobel.  Applicant’s argument over the ODP rejections depends on the validity of the previous arguments which were not found persuasive. Applicant’s state that the provisional ODP rejection be held in abeyance until patentable subject matter is determined.  The rejection is herewith maintained.   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1, 14-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Strobel et al. (WO2015003082).
The claims are examined to the extent that they read on a composition comprising: isoamyl hexanoates; and at least one acid selected from the group consisting of lactic acid, formic acid, acetic acid, citric acid, oxalic acid, uric acid, malic acid, tartaric acid, or combinations thereof.
Strobel et al. teaches a “chemical formulation comprising at least one organic acid, such as propanoic acid, isobutyric acid, or butyric acid.” “In one embodiment, the chemical formulation comprises a combination of two organic acids and at least one ester. In one embodiment, the chemical formulation comprises propanoic acid, isobutryic acid, and at least one ester. In another embodiment, the two organic acids are propanoic acid and isobutyric acid and the at least one ester is isoamyl butyrate.” (see Formulations p. 15-16).  The reference teaches a formulation of the present invention may include any additional salts, excipients, nutritional additive or supplement, and the like, such that the final formulation is suitable for topical application, ingestion, inhalation or any other form of administration desired (p. 19 para 7). The compositions and formulations of the present invention may also be used to treat or disinfect the surfaces of inanimate or non-living objects, or to spray or apply topically to all types of plants, such as agricultural fruits, vegetables, grains and the like, or to be applied topically, ingested or inhaled by any type of animal, such as livestock or humans (p. 27 para 1).  The formulations are applied to   human or animal waste (p. 15 para 4, p. 17 para 3, p. 26 para 1-4, p. 51 para 2, etc). “Particularly preferred chelating agents include edetate salts (e.g. disodium edetate) and citric acid in the weight range of about 0.01% to 0.20% and more preferably in the range of 0.02% to 0.10% by weight by total weight of the composition.” (p. 34 para 2) Exemplified formulation results demonstrated that the treatment levels of 0.5% and 1.0 % S-3 for I hr completely removed the bacterial contamination.
While reference teaches organic acids and at least one ester, the reference fails to exemplify an acid selected from the group consisting of lactic acid, formic acid, acetic acid, citric acid, oxalic acid, uric acid, malic acid, tartaric acid, or combinations thereof, or the amount of claim 15.
From the teachings of Strobel et al. one of ordinary skill in the art would have found it obvious to incorporate the citric acid and the concentration of the feed. The motivation to incorporate citric acid is because of the broad teaching of organic acids and further that citric acid acts as a chelating agent that inhibits the degradation of the formulation when used in the weight range of about 0.01% to 0.20% and more preferably in the range of 0.02% to 0.10% by weight by total weight of the composition. The chelating agent is useful for chelating metal ions in the composition that may be detrimental to the shelf life of the formulation. The determination of optimal or workable amount of the supplement in the feed by routine experimentation is obvious absent showing of criticality of the claimed concentration, especially because the prior art teaches treatment levels of 0.5% and 1.0 % for I hr completely removed the bacterial contamination. One having ordinary skill in the art would have been motivated to modify the amounts in order to obtain the optimal amount (i) useful for treating diseases and disorders associated with the infection (p. 23 para 4).  A skilled artisan would have reasonable expectation of success in inhibiting the degradation of the formulation while treating diseases and disorders associated with the infection.  In re Aller, 105 USP 233.
Claims 1, 14-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Strobel et al. (WO2015003082) in view of Nace (US 20080279997 A1).
The claims are examined to the extent that they read on a composition comprising: isoamyl hexanoates; and at least one acid selected from the group consisting of lactic acid, formic acid, acetic acid, citric acid, oxalic acid, uric acid, malic acid, tartaric acid, or combinations thereof.
Strobel et al. teaches a “chemical formulation comprising at least one organic acid, such as propanoic acid, isobutyric acid, or butyric acid.” “In one embodiment, the chemical formulation comprises a combination of two organic acids and at least one ester. In one embodiment, the chemical formulation comprises propanoic acid, isobutryic acid, and at least one ester. In another embodiment, the two organic acids are propanoic acid and isobutyric acid and the at least one ester is isoamyl butyrate.” (see Formulations p. 15-16).  The reference teaches a formulation of the present invention may include any additional salts, excipients, nutritional additive or supplement, and the like, such that the final formulation is suitable for topical application, ingestion, inhalation or any other form of administration desired (p. 19 para 7). The compositions and formulations of the present invention may also be used to treat or disinfect the surfaces of inanimate or non-living objects, or to spray or apply topically to all types of plants, such as agricultural fruits, vegetables, grains and the like, or to be applied topically, ingested or inhaled by any type of animal, such as livestock or humans (p. 27 para 1).  The formulations are applied to   human or animal waste (p. 15 para 4, p. 17 para 3, p. 26 para 1-4, p. 51 para 2, etc). “Particularly preferred chelating agents include edetate salts (e.g. disodium edetate) and citric acid in the weight range of about 0.01% to 0.20% and more preferably in the range of 0.02% to 0.10% by weight by total weight of the composition.” (p. 34 para 2) Exemplified formulation results demonstrated that the treatment levels of 0.5% and 1.0 % S-3 for I hr completely removed the bacterial contamination.
While reference teaches organic acids and at least one ester, the reference fails to exemplify an acid selected from the group consisting of lactic acid, formic acid, acetic acid, citric acid, oxalic acid, uric acid, malic acid, tartaric acid, or combinations thereof, or the amount of claim 15.
Nace teaches treating of poultry with the antimicrobial solution of citric and lactic acids.
From the teachings of Strobel et al. and Nace one of ordinary skill in the art would have found it obvious to incorporate the citric acid and the concentration of the feed. The motivation to incorporate citric acid is because of the broad teaching of organic acids and further that citric and lactic acids act as antimicrobials. The determination of optimal or workable amount of the supplement in the feed by routine experimentation is obvious absent showing of criticality of the claimed concentration, especially because Strobel et al. teaches treatment levels of 0.5% and 1.0 % for I hr completely removed the bacterial contamination. One having ordinary skill in the art would have been motivated to modify the amounts in order to obtain the optimal amount (i) useful for treating diseases and disorders associated with the infection (p. 23 para 4).  A skilled artisan would have reasonable expectation of success in inhibiting the degradation of the formulation while treating diseases and disorders associated with the infection.  In re Aller, 105 USP 233.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 14-15, and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 8, and 21 (now 1-20) of co-pending Application No. 16/586379 (reference application) (Now US Pat No. 11285122). 
Although the conflicting claims are not identical, they are not patentably distinct from each other, because prior patent also claims: Formulations comprising a combination consisting of isoamyl hexanoates and an acid selected from the group consisting of propanoic acid, isobutyric acid, and a mixture thereof, wherein the volume ratio of the acid relative to the isoamyl hexanoates is about 7:2, and wherein the formulation is free of any additional antibacterial component.
While reference teaches organic acids such as propanoic acid, isobutyric acid, and a mixture thereof and isoamyl hexanoates, the reference fails to exemplify an acid selected from the group consisting of lactic acid, formic acid, acetic acid, citric acid, oxalic acid, uric acid, malic acid, tartaric acid, or combinations thereof, or the amount of claim 15.
From the teachings of Strobel et al. one of ordinary skill in the art would have found it obvious to incorporate the citric acid and the concentration of the feed. The motivation to incorporate citric acid is because of the broad teaching of organic acids and further that citric acid acts as a chelating agent that inhibits the degradation of the formulation. The determination of optimal or workable amount of the supplement in the feed by routine experimentation is obvious absent showing of criticality of the claimed concentration. One having ordinary skill in the art would have been motivated to modify the amounts in order to obtain the optimal amount (i) useful for treating diseases and disorders associated with the infection (p. 23 para 4).  A skilled artisan would have reasonable expectation of success in inhibiting the degradation of the formulation while treating diseases and disorders associated with the infection.  In re Aller, 105 USP 233.
        Claims 1-3, 14-15, and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of US 10117841 (reference patent). 
Although the conflicting claims are not identical, they are not patentably distinct from each other, because prior patent also claims: Formulations consisting of (i) at least one acid selected from the group consisting of propanoic acid and isobutyric acid; and (ii) isoamyl hexanoates. Further, cited prior patent teaches that said formulations/ components can be used for treatment of human or animal waste, and/or in methods for treatments of humans or animals.
While reference teaches organic acids such as propanoic acid, isobutyric acid, and a mixture thereof and isoamyl hexanoates, the reference fails to exemplify an acid selected from the group consisting of lactic acid, formic acid, acetic acid, citric acid, oxalic acid, uric acid, malic acid, tartaric acid, or combinations thereof, or the amount of claim 15.
From the teachings of Strobel et al. one of ordinary skill in the art would have found it obvious to incorporate the citric acid and the concentration of the feed. The motivation to incorporate citric acid is because of the broad teaching of organic acids and further that citric acid acts as a chelating agent that inhibits the degradation of the formulation. The determination of optimal or workable amount of the supplement in the feed by routine experimentation is obvious absent showing of criticality of the claimed concentration. One having ordinary skill in the art would have been motivated to modify the amounts in order to obtain the optimal amount (i) useful for treating diseases and disorders associated with the infection (p. 23 para 4).  A skilled artisan would have reasonable expectation of success in inhibiting the degradation of the formulation while treating diseases and disorders associated with the infection.  In re Aller, 105 USP 233.
	 
Conclusion
No claims are allowed.

The arguments are not persuasive and the rejection is made FINAL.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Layla Soroush whose telephone number is (571)272-5008.  The examiner can normally be reached on Monday through Friday from 8:30 a.m. to 5:00 p.m.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kortney Klinkel, can be reached on (571)270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/LAYLA SOROUSH/Primary Examiner, Art Unit 1627